Exhibit 10.1

--------------------------------------------------------------------------------


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
AMONG
VINEYARD NATIONAL BANCORP AND
VINEYARD BANK, NATIONAL ASSOCIATION AND
NORMAN ANTONIO MORALES




Adopted and Approved on April 9, 2007
Effective as of: October 2, 2006


This Amended and Restated Employment Agreement (referred to as "Employment
Agreement") is made effective on the date the term begins as described below in
Paragraph 4 and is among Vineyard Bank, National Association, a national banking
association (referred to as "Bank"), Vineyard National Bancorp, a California
corporation (referred to as "Bancorp"), and Norman Antonio Morales (referred to
as "Morales"). This Employment Agreement amends and completely restates that
certain Employment Agreement adopted and approved on January 15, 2004 and
effective as of October 1, 2003 and that certain Amendment to Employment
Agreement adopted and approved on September 29, 2006 and effective as of October
1, 2006, each among the Bank, the Bancorp and Morales (collectively, the
“Original Employment Agreement”).


1. Employment. Bank and Bancorp employ Morales as President and Chief Executive
Officer of the Bank and the Bancorp, and Morales accepts employment with both
entities upon the terms and conditions described below.


2. Duties. Morales shall perform the duties of President and Chief Executive
Officer of Bank and Bancorp, subject to the powers vested by law in the Board of
Directors of the Bank and Bancorp and in Bank’s and Bancorp's shareholders.
During the term of the Employment Agreement, Morales shall perform his duties
faithfully, diligently, and to the best of his ability, consistent with the
highest and best standards of the banking industry and in compliance with all
applicable laws, both federal and state, and the Bank's Articles of Association
and Bylaws and the Bancorp's Articles of Incorporation and Bylaws. Under the
direction of and in cooperation with the Board of Directors, he shall provide
leadership, direction, and guidance of the Bank's activities to assure short-
and long-range profitability and planned growth of the Bank. The duties are as
follows:


In General:


a. Keep the Board of Directors informed of financial results of operations, the
status of loans, banking competition, and new business developments.


b. Make recommendations to the Board of Directors on a wide range of subjects,
including but not limited to, officer appointments and changes in organization,
loans, benefit administration and physical plant renovation.


c. Meet regularly with officers and other key staff; communicate policies and
goals; and delegate responsibility for daily operations and administration.


d. Assure the smooth flow of information throughout the Bank and coordinate the
various functional operations.


e. Assure that the needs of the major customers are satisfied.


f. Represent the Bank and provide leadership in key community activities.


g. Resolve serious customer complaints.


h. Supervise, with the executive management, the officer staff and consult with
them on staffing and organizational needs.


i. Work with the officers in resolving personnel problems in their areas
of responsibility; meet with individual staff members, when necessary, to
resolve problems.


j. Monitor the Bank's job evaluation and salary administration programs.


k. Participate in professional associations; attend conventions, conferences,
and seminars; and read pertinent publications.


1. Maintain close relationships with other bankers to be aware of new services
or opportunities to increase profit or decrease expenses.


m. Serve as a member of all executive committees.


Organization:


a. Give overall direction to development and maintenance of standards for
operating efficiency with comprehensive, specific, and measurable goals.


b. Research, develop, and implement new strategies for profitability and
operating efficiency.


c. Develop, in cooperation with the executive committee, ongoing short- and
long-range plans.


d. Evaluate operations to identify needs and current problems.


Finances:


a. Review operational budgets to see that they meet the goals and objectives as
identified.


b. Pose revisions and alternatives to the budgets when necessary.








Relationships:


a. Review personnel performance evaluation of department heads to ensure that
they are complementary to the maintenance of employee morale, efficiency, and
development.


b. Provide direct guidance of personnel activities with members of the executive
committee as the activities relate to salary administration, management
incentives, and performance objectives to ensure solid team efforts toward the
attainment of department and bank goals.


c. Conduct performance evaluations for members of the executive committee.


d. Participate in outside activities which enhance the Bank, personal growth,
and the community.


3. Devotion of Entire Time to Bank's and Bancorp's Business. Morales shall
devote his entire productive time, ability and attention to the business of the
Bank and the Bancorp during the term of the Employment Agreement. Morales shall
not directly or indirectly render any competitive services of a business,
commercial, or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the Boards
of Directors of the Bank and Bancorp. Notwithstanding the above however, Morales
may continue to sit on all for-profit boards of directors which he presently
sits on with the knowledge of the Bank and the Bancorp and may continue to
receive any compensation to which he is entitled for his limited efforts in that
regard. Morales may also sit on any non-profit boards, corporations or
foundations for no compensation but in the furtherance of the best interests of
the community and to promote the good name of the Bank and Bancorp. This
Employment Agreement shall not be interpreted to prohibit Morales from making
passive personal investments or conducting personal business affairs if those
activities do not materially interfere with the services required under this
Employment Agreement.


4. Term


a. The term of this Employment Agreement is for four (4) years commencing as of
January 1, 2006 through and including December 31, 2009. The term shall be
automatically extended for an additional year at the end of each year thus
making it a three (3) year "rolling" contract, unless the Board of Directors of
the Bank or the Bancorp elects not to renew the term by giving written notice to
Morales by September 1 of the year in which the Directors decide not to renew
the term.


b. All parties to the Employment Agreement shall have the absolute right to
terminate the Employment Agreement at any time in accordance with the terms and
conditions described below. Notwithstanding the fact that some provisions of the
Employment Agreement may refer to future dates beyond the termination date of
the Employment Agreement, nothing in the Employment Agreement shall in any way
grant any future employment under the terms of the Employment Agreement beyond
the termination date except as set forth above. Nothing in the Employment
Agreement shall in any way obligate either party to have a future employment
relationship except as set forth in the Employment Agreement.


5. Salary. Morales shall receive a base salary of four hundred seventy-five
thousand dollars ($475,000.00) per year, payable in equal monthly installments
during the term of his employment. This shall remain as Morales’ base salary
until it is increased in the sole discretion of the Boards of Directors of the
Bank and Bancorp, which shall review said salary at the end of every calendar
year and render a decision by January 31 of the following calendar year whether
to increase said salary. These Boards may not, however, decrease said salary,
other than as part of an across-the-board salary decrease that affects
substantially all the executives and/or employees of the Bank and Bancorp. The
Bank and Bancorp shall allocate Morales’ annual salary expense between them, in
their sole discretion.


6. Incentive Bonus. For calendar years 2006, 2007, 2008 and 2009, the Bancorp
shall determine an incentive bonus to Morales, on the terms described
hereinafter. The computation of this incentive bonus shall be based on Morales’
accrued base salary for the applicable calendar year, subject to a maximum of
one hundred twenty percent (120%) of said accrued base salary. Any incentive
bonus payable shall be paid to Morales no later than fifteen (15) days after the
Bancorp’s receipt of the audited financial statements for the year in question
but within the time period to be deductible in the prior year. This incentive
bonus shall be based on measurements of the Bancorp’s performance for the
calendar year in question, in accordance with the schedules below. As used in
the schedules below, “Return on Average Common Equity” shall mean the return on
average common equity of the Bancorp for the year ending December 31 in the
calendar year for which the incentive bonus is being determined, and “EPS
Growth” shall mean the growth in the annual earnings per share of the Bancorp on
a fully diluted basis for the year ending December 31 in the calendar year for
which the incentive bonus is being determined as compared to the annual earnings
per share as of December 31 for the immediately preceding calendar year.


2006 Calendar Year Incentive Schedule




Return on AverageBancorp Equity
 
Incentive Payout %
 
Incentive Payout
 
0 -11%
   
0%
 
$
-
 
12.0 - 12.9%
   
14%
 
$
79,800
 
13.0 - 13.9%
   
20%
 
$
114,000
 
14.0 -14.9%
   
25%
 
$
142,500
 
15.0 -15.9%
   
30%
 
$
171,000
 
16.0 -16.9%
   
40%
 
$
228,000
 
17.0 -17.9%
   
50%
 
$
285,000
 
18.0 -18.9%
   
65%
 
$
370,500
 
19.0 -19.9%
   
80%
 
$
456,000
 
20.0 -20.9%
   
95%
 
$
541,500
 
21.0 +
   
100%
 
$
570,000
 





2007, 2008 and 2009 Calendar Years Incentive Schedule


Return on Average Common Equity
Bonus as % of Accrued Salary
Fully Diluted
EPS
Growth
Bonus as % of Accrued Salary
12%
0%
10%
0%
13%
7.5%
11%
6%
14%
15.0%
12%
12%
15%
22.5%
13%
18%
16%
30.0%
14%
24%
17%
37.5%
15%
30%
18%
45.0%
16%
36%
19%
52.5%
17%
42%
20%
60.0%
18%
48%
   
19%
54%
   
20%
60%



The Board of Directors shall interpolate between the minimum and maximum
percentages shown hereinabove.


7. Severance Payment and Benefits upon a Change in Control.


a. If Morales maintains his employment for twelve (12) months following a Change
in Control, as defined below, on substantially the same terms as this Employment
Agreement, including, but not limited to his then current salary level, then no
severance payment will be due to Morales hereunder. For purposes of this
Employment Agreement, “Change in Control” shall have the same meaning ascribed
to such term in the 2006 Incentive Stock Plan of Vineyard National Bancorp
(“2006 Plan”).


b. In the event that Morales is terminated or there is a material decrease in
his responsibilities, duties or title as set forth herein at any time during the
twelve (12) month period following a Change in Control, then upon the occurrence
of such event, Morales shall be entitled to: (i) receive a lump sum cash
severance payment equal to two times Morales’ base salary for the immediately
preceding 12 month period plus two times his bonus earned for the 12 month
period immediately preceding the Change in Control, and (ii) continue
participating in all group insurance, life insurance, health, accident and
disability plans, programs and arrangements in which Morales was entitled to
participate immediately prior to the Change in Control for a period of
twenty-four (24) months at no cost to Morales. The severance payment is to be
paid as agreed upon between the Bank and Morales as a severance payment and
Morales' employment with the Bank shall terminate. This severance payment is to
be made irrespective of whether Morales is terminated for cause or not at the
time, as long as a Change in Control event has occurred and his position or
title is materially changed within the 12 month period following the Change in
Control.


c. Notwithstanding anything to the contrary contained herein, any and all stock
options, shares of restricted stock or other equity awards granted to Morales by
the Bank or the Bancorp shall immediately become vested and exercisable upon a
Change in Control.


8. Stock Options.


a. Effective two (2) days after the next public release of the Bancorp’s
quarterly earnings which occurs on or after the effective date of this
Employment Agreement and on the tenth (10th) day after the release of the
Bancorp’s audited financial statements of annual earnings for calendar years
2006, 2007 and 2008, so long as Morales is employed by the Bank on said day the
Board of Directors shall grant Morales incentive stock options to buy fifty
thousand (50,000) shares of common stock of the Bancorp, with the purchase price
of each such share being one hundred percent (100%) of the fair market value
(“FMV”) of a share of Bancorp common stock on the date of the option grant
(unless otherwise determined by the Bancorp, FMV shall be the closing price of a
share of stock on the date of option grant), with the term of each such option
being four (4) years from the date of option grant, and with said options not
becoming vested until the third (3rd) anniversary of the date of option grant,
and then being one hundred percent (100%) vested. Except as provided hereinabove
or hereinafter, the terms and conditions of the 2006 Plan shall apply to such
option grants for all conditions and events. In accordance with the Original
Employment Agreement and the provisions of this paragraph, the Board of
Directors previously granted to Morales stock options to buy fifty thousand
(50,000) shares of common stock of the Bancorp on each of October 30, 2006 (the
date two [2] days after the first public press release of Bancorp earnings after
the effective date of this Employment Agreement) and March 19, 2007 (the date
ten [10] days after the release of the Bancorp’s audited financial statements
for the 2006 calendar year).


b. In addition to the accelerated vesting provisions under Section 7(c) hereof,
in the event of Morales’s death, disability or termination without cause, his
stock options will vest only if permitted under the applicable Stock Option
Agreement with respect to the options granted thereby, the 2006 Plan, or if
accelerated by the Plan Administrator at its discretion in accordance with the
2006 Plan.


9. Restricted Stock Grants. Restricted stock grants will be considered after the
stock options which have been granted are vested. However, the Board has the
discretion to grant such stock grants as a bonus.


10. Country Club Membership. Morales will present to the Board of the Bank
information about membership in a local country club. The Bank will own the
membership and is to approve the location of the club and cost of the
membership. Said membership may be exercised by Morales and his family at the
discretion of the Board.


11. Automobile Allowance. The Bank will provide Morales with an automobile
allowance in the amount of one thousand five hundred dollars ($1,500.00) a month
to be used to pay for a leased automobile by the Bank in the performance of his
duties on behalf of the Bank and Bancorp during the term of this Employment. In
the event that the lease amount exceeds one thousand five hundred dollars
($1,500) a month, Morales will reimburse the Bank the difference. The Bank will
also pay all the operating costs of the automobile in addition to paying for
gasoline for the automobile when used on behalf of the Bank and Bancorp during
the term of this Employment Agreement. Morales will reimburse the Bank and
Bancorp for personal use of the automobile.


12. Expenses. Morales shall be entitled to reimbursement by Bank for any
expenses reasonably and necessarily incurred in the performance of his duties on
behalf of the Bank and Bancorp during the term of this Employment Agreement
which the Board of Directors of the Bank deems satisfactorily documented.


13. Personal Time Off. During the term of this Employment Agreement, Morales
shall be entitled to five (5) weeks of paid personal time off per year, or
according to the amounts and conditions as outlined in the Bank's Employee
Handbook.


14. Insurance Benefits and Deferred Compensation. Bank and Bancorp shall provide
Morales at the Bank's expense with full participation in the Bank's present
accident, health and term life insurance benefit programs for the maximum
benefits available through the California Banker's Association Group Insurance
program or through any equivalent program which the Bank subsequently adopts.
Morales shall also have available to him any of the deferred compensation
programs to which he is eligible as an employee of the Bank and Bancorp, which
benefits and rights shall be governed solely by that program and not this
Employment Agreement.


15.  Termination. Morales, the Bank, or the Bancorp may terminate this
Employment Agreement only under the following terms and conditions:


a. At any time during the term of this Employment Agreement, Morales may resign
from his employment with the Bank and Bancorp by submitting his written letter
of resignation to the two Boards of Directors for their acceptance. Upon their
acceptance of the letter of resignation, Morales shall be entitled to no further
compensation from the Bank or Bancorp whatsoever after the effective date of the
end of his employment with the Bank and Bancorp except for any deferred
compensation benefits due.


b. At any time during the term of this Employment Agreement, the Board of
Directors of the Bank or Bancorp may terminate the employment of Morales with or
without cause.


In the event the termination of Morales is elected by the Board of Directors
without cause during the term of this Employment Agreement, then Morales shall
be entitled to "severance pay" equal to two years of his then current salary and
twice the bonus earned for the immediately preceding twelve (12) calendar months
before the termination.


In the event the Board terminates the employment of Morales "for cause," then
Morales shall be entitled to no payment under this Employment Agreement beyond
the date of his termination. For purposes of this Employment Agreement, “for
cause” shall mean termination because of personal dishonesty or incompetence
which has or could adversely affect the Bank or the Bancorp; willful misconduct;
breach of fiduciary duty involving personal profit; intentional failure to
perform stated duties; willful violation of any law, rule, order or regulation
(other than traffic violations or other misdemeanor offenses); termination of
this Employment Agreement by any government regulatory agency as specified in
Paragraph 16 below or a material breach of any provision of this Agreement.


c. In the event that Morales shall suffer a permanent mental or physical
disability as determined by the medical opinion of a physician duly licensed to
practice medicine in the State of California, then each Board may terminate the
Employment Agreement and Morales shall be entitled to the compensation provided
for under Paragraph 15 b. above as if he were terminated without cause with the
exception that the Bank and Bancorp shall be entitled to an offset for any
disability benefits which are to be paid to Morales as a result of any
disability insurance which is carried by the Bank and Bancorp for Morales. The
disability insurance proceeds shall be applied against the severance pay owed to
Morales under these circumstances.


16. Action by Government Regulatory Agency. In the event that the employment of
Morales is ordered to be terminated by any government regulatory agency, or in
the event the Bank or Bancorp is closed or taken over by any government
regulatory agency, or in the event the Bank and Bancorp have been taken over by
a federal bankruptcy court, the government regulatory agency or the bankruptcy
court may immediately terminate this Employment Agreement and the Bank and
Bancorp shall have no further obligation to pay any severance pay or any other
sums to Morales under this contract beyond the date of the actual termination of
his employment.


17. Ownership of Business Records. All records of the accounts of customers and
any other records and books relating in any manner whatsoever to the customers
or the business of the Bank and Bancorp, whether prepared by Morales or
otherwise, shall be the exclusive property of the Bank and Bancorp. All such
books and records shall be immediately delivered to the Bank by Morales on any
termination of this Employment Agreement. Morales shall not be entitled to keep
or preserve records or copies of records of the Bank and Bancorp made by him for
any reason during the performance of his duties. All of Morales' personal
effects and papers shall remain his personal property.


18.  Reimbursement of Disallowed Compensation and Expenses. In the event any
compensation paid to Morales or expenses paid for Morales, or any reimbursement
of expenses paid to Morales, shall upon audit or other examination of the income
tax returns of the Bank and Bancorp be determined not to be an allowed deduction
from the gross income of the Bank or Bancorp, and such determination shall be
accepted by the Bank or Bancorp, or such determination shall be rendered final
by the appropriate state or federal taxing authority, or a judgment of a court
of competent jurisdiction, and no timely appeal taken therefrom, then in such
event, Morales will repay to the Bank or Bancorp the amount of such disallowed
compensation or expenses, or both. Such repayment may not be waived by the Bank
and Bancorp.


19.  Bank and Bancorp's Authority. Morales shall observe and comply with the
rules and regulations of the Bank and Bancorp as adopted by the Bank and
Bancorp, either orally or in writing, respecting performance of his duties, and
shall carry out and shall perform orders, directions, and policies announced to
Morales by the Bank and Bancorp, from time to time, either orally or in writing.


20.  Indemnity. The Bank and the Bancorp shall indemnify Morales for all losses
sustained by Morales in direct consequence of the discharge of his duties on the
Bank and Bancorp's behalf.


21. Waiver. The failure of any party to insist on strict compliance with any of
the terms, covenants, or conditions of this Employment Agreement by the other
parties shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.


22. Partial Invalidity. If any provision of this Employment Agreement is held by
a court of competent jurisdiction or by arbitration to be invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.


23. Non-Assignability. It is hereby agreed that Morales’ rights and obligations
under this Employment Agreement are personal and not assignable.


24. Entire Agreement. This Employment Agreement contains the entire agreement
and understanding of the parties to it. No amendment or variation of the terms
of this employment Agreement shall be valid unless made in writing and executed
by Morales and duly authorized representatives of the Bank and Bancorp.


25. Binding Effect. This Employment Agreement shall be binding on and inure to
the benefit of the heirs, personal representatives, successors, beneficiaries,
and assigns of the parties, subject, however to the restrictions on assignment
contained in the Employment Agreement.


26. Governing Law. The Employment Agreement is drawn to be effective in the
State of California and shall be construed in accordance with California law.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement.


VINEYARD BANK, NATIONAL ASSOCIATION,
A National Banking Association


Dated: ____________________   


By: _______________________   






VINEYARD NATIONAL BANCORP,
A California Corporation


Dated: ____________________   


By: _______________________   






Dated: _____________________________




____________________________________
NORMAN ANTONIO MORALES

